Citation Nr: 1428661	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-00 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2006, for the grant of service connection for depression.

2.  Entitlement to an effective date earlier than August 17, 2006, for the grant of entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for depression and entitlement to a TDIU.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran completed several appeals to the Board, including the issues of entitlement to higher ratings for a cervical spine disability and myositis lumbosacral musculature, and entitlement to service connection for posttraumatic stress disorder (PTSD).  In a March 2008 statement, his representative at the time stated that based on a telephone conversation, "The Veteran is happy with the granting of service connection for major depressive disorder evaluated at 50 percent disabling, individual unemployability and DEA effective August 17, 2006, and wants to drop all appeal issues.   Please expedite his request."  Although the Veteran later stated that he wished to appeal all of the claims he had ever filed in November 2008, that statement was received more than six months after the March 2008 statement.  Thus, the Veteran's other claims are deemed to be withdrawn.

The issue of entitlement to an effective date earlier than August 17, 2006, for the grant of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  On October 29, 2004, the Veteran filed an informal claim and a medical opinion which can be construed as a claim for entitlement to service connection for an acquired psychiatric disability, as secondary to his service-connected disabilities; the Veteran completed a formal claim within one year of receipt of the informal claim in May 2005.

2.  On August 17, 2006, when the Veteran filed a claim for entitlement to service connection for depression, the claim for entitlement to service connection for  PTSD was pending.


CONCLUSION OF LAW

The criteria for an effective date of October 29, 2004, for the grant of service connection for depression have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to an earlier effective date for depression.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here the veteran is appealing the effective date assigned for the grant of service connection for depression.  In this regard, because the February 2008 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the effective date assigned in the February 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  A September 2006 notice letter informed the Veteran of how VA determines the effective date.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The claim for an earlier effective date for depression does not meet the statutory and regulatory requirements for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).   The medical and other evidence in the file permits the Board to make a determination in the claim, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that he is entitled to an effective date earlier than August 17, 2006, for the grant of service connection for depression.  For the reasons that follow, the Board finds that an earlier effective date is warranted.

The relevant regulations provide that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400.

At the March 2014 Board hearing, the Veteran stated that he believed there should be an earlier effective date for the grant of entitlement to service connection for depression because he had filed an earlier claim for posttraumatic stress disorder (PTSD).  He stated, "I just didn't formulate my claim properly by using the word depression instead of PTSD."  Board Hearing Transcript  (Tr.) at 3.  

The Veteran's claim for entitlement to service connection for "depression secondary to my service-connected cervical and lumbosacral disabilities" was received on August 17, 2006.  At the time the Veteran filed that claim, he had a pending claim for entitlement to service connection for PTSD.  The claim for entitlement to service connection for PTSD was received on May 31, 2005.  In that claim, the Veteran stated that "I feel that the injuries to my back and the continued airborne jumping and associated pain caused extreme stress, which warrants service connection under PTSD.  I have many of the PTSD symptoms for this condition and request that VA schedule an examination to diagnose this condition and show current severity."  The claim was denied in an August 2005 rating decision.  The Veteran appealed the decision and a statement of the case was issued in June 2006. In July 2006, the Veteran submitted timely substantive appeal.  The Veteran consistently asserted that he had psychological symptoms due to pain in his spine.  In an October 2005 statement, he stated that he believed his panic disorder was PTSD and it was caused by damage done to his spine.

The Board finds the Veteran's claim for entitlement to service connection for PTSD can be considered to encompass any acquired psychiatric disorder diagnosed, including depression.  In Clemons v. Shinseki, the CAVC held that, "Although the appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis.  Reasonably, the appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board finds that the Veteran's claim for entitlement to service connection for PTSD, received in May 31, 2005, constitutes a claim for an acquired psychiatric disorder, to include depression.  

Additionally, the Board finds that the Veteran filed an informal claim for entitlement to service connection for an acquired psychiatric disability in a substantive appeal, which was received by VA on October 29, 2004.  In the substantive appeal, the Veteran stated that "The pain level that I have has caused a worsening of my mental condition, triggering anxiety attacks."  He also submitted an October 1, 2004, opinion from A.F., a private clinical psychologist in support of his statement.  In response to the October 2004 statement from the Veteran, the RO sent him a January 2005 letter notifying the Veteran that it was unclear whether he intended to reopen a claim for entitlement to service connection for anxiety disorder and bipolar disorder.  In response, the Veteran submitted a formal claim for entitlement to service connection for PTSD.  

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

As the Veteran submitted a formal claim for entitlement to service connection following the January 2005 request for clarification by the RO, the Board finds that the date of the Veteran's claim for an acquired psychiatric disability is October 29, 2004, the date his informal claim was received.  

As noted above, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

In the February 2008 rating decision, the RO granted depression as secondary to the Veteran's service-connected disabilities of the cervical and lumbar spines.  An October 2004 statement from A.W., a private clinical psychologist, reflects that the Veteran was being treated for recurrent major depression and generalized anxiety disorder.  Dr. A.W. stated that "It is clear over the time of treatment that when he is in more intense pain his mental health symptoms are exacerbated.  When his pain is more effectively controlled, his mental health problems are also less severe.  [The Veteran's] pain does exacerbate his mental illness."  The RO noted the October 2004 statement in its grant of the claim, as well as a September 2007 VA examination report.  The September 2007 VA examiner found that Veteran's service-connected lumbar and cervical pain contribute to his depression.  The diagnosis was mood disorder due to chronic pain.

The Board finds that the evidence of record in October 29, 2004, when the Veteran filed his informal claim for entitlement to service connection for an acquired psychiatric disorder, shows that the Veteran had a diagnosis of depression that was related to pain caused by his service-connected disabilities.  Thus, the Board finds that entitlement to service connection for depression arose prior to the date of the Veteran's claim for entitlement to service connection in October 29, 2004.  As the effective date is the later of the two, the Board concludes that October 29, 2004, the date the Veteran's claim for entitlement to service connection for PTSD was received, is the earliest possible effective date. 38 C.F.R. § 3.400(b)(2).  

The Board finds that no statements received prior to October 29, 2004, can be construed as an informal or formal claim for entitlement to service connection for an acquired psychiatric disability.  In an April 2003 rating decision, the RO denied entitlement to service connection for an anxiety disorder.  In a May 2003 notice of disagreement on another issue, the Veteran specifically stated ". . . forget about the mental claim. . ."  The Veteran did not file another claim for a psychiatric disability until the informal claim in October 2004.

In conclusion, the Board finds that the Veteran is entitled to an effective date of October 29, 2004, but no earlier, for the grant of service connection for depression. To this extent, his appeal is granted.



ORDER

Entitlement to an earlier effective date of October 29, 2004, for the grant of service connection for depression is granted.


REMAND

Unfortunately, the Board finds that the Veteran's claim for an effective date earlier than August 17, 2006, must be remanded for additional development.  The Board has granted an earlier effective date for the grant of service connection for depression of October 29, 2004.  The RO had awarded a 50 percent rating for depression effective August 17, 2006.   It is the responsibility of the AOJ to initially address assignment of the disability rating when effectuating the award.  The issue of entitlement to an earlier effective date for the award of TDIU is intertwined this this determination.  Before the Board can adjudicate the claim for an earlier effective date for the grant of TDIU, the AOJ must determine the initial disability rating for depression for the period from October 29, 2004, to August 17, 2006. 

Accordingly, the case is REMANDED for the following action:

1.  Determine the initial disability rating for depression for the period from October 29, 2004, to August 17, 2006.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to an effective date earlier than August 17, 2006, for the grant of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


